KLEINFELD, Circuit Judge,
concurring in part and dissenting in part:
. I concur in all of Judge Canby’s excellent opinion except for the portion relating to; the acceptance of responsibility adjustment, section III(c). We should not reverse the district court’s denial of the adjustment.
The contempt of court and failure to appear sentence computations were grouped. See United States v. Calozza, 125 F.3d 687, 689-90 (9th Cir.1997). Thus even though we vacate the failure to appear conviction, the acceptance of responsibility adjustment affects the contempt sentence.
Fisher did not “clearly demonstrate acceptance of responsibility,” as U.S.S.G. § 3El.l(a) requires. He refused to admit anything, jumped bad, pleaded not guilty, went to trial, and was convicted by the jury. Application Note 1 of U.S.S.G. § 3E1.1 lists eight ways to show acceptance of responsibility, such as “truthfully admitting the conduct,” “voluntary surrender ... promptly after the commission of the offense,” and “timeliness of the defendant’s conduct in manifesting acceptance of responsibility.” Fisher did not do any of them. At closing argument, his lawyer conceded that the government had proved its ease on the contempt count, but a lawyer’s concession at closing argument is entirely different from his client’s “truthfully admitting” what he did. The closest Fisher came, ever, to áecepting responsibility, was at allocution, when he explained that the reason he had not appeared for trial was that he had broken up with his girlfriend and had learned that his father was going in for cancer surgery. That is too little, too late. See United States v. Caster-line, 103 F.3d 76, 79 (9th Cir.1996). One might question whether Fisher expressed acceptance of responsibility, or reasons why he should not be regarded as fully responsible for jumping bail.
There is no mystery about why the district judge denied the adjustment. The judge said he denied it “because the defendant absconded and missed the trial.” That is a good reason. Jumping bail is obstruction of justice under U.S.S.G. § 3C1.1, Application Note 3(e), and “ordinarily indicates that a defendant has not accepted responsibility.” U.S.S.G. § 3E1.1, Application Note 4.
It is very important evidence of failure to accept responsibility that Fisher pleaded not guilty and went to trial. There was nothing to stop him from pleading guilty on the contempt count, and pleading not guilty on the failure to appear count. But that is not what he did. The acceptance of responsibility adjustment “is not intended to apply to a defendant who puts the government to its burden of proof at trial by denying the essential elements of guilt, is convicted, and only then admits guilt and' • expresses remorse.” U.S.S.G. § 3E1.1, Application Note 2. This case is not one of the “rare situations” where a person can get the acceptance of responsibility adjustment despite going to trial, as where a defendant “goes to trial to assert and preserve issues that do not relate to factual guilt.” U.S.S.G. § 3E1.1, Application Note 2. The guidelines “came about as close as they could, without penalizing the exercise of constitutional rights, to codifying the percentage” discount traditionally given for pretrial pleas of guilty. United States v. Vance, 62 F.3d 1152, 1160 (9th Cir.1995).
The district judge’s determination in this regard is “entitled to great deference on review.” U.S.S.G. § 3E1.1, Application Note 5. Clear error is needed for reversal. United States v. Ing, 70 F.3d 553, 555 (9th Cir.1995). There was none.